      Case 2:19-cv-12380-SSV-MBN Document 55 Filed 03/03/20 Page 1 of 1



MINUTE ENTRY
NORTH, M.J.
MARCH 3, 2020


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

BROOKE D. ALLEN                                         CIVIL ACTION

VERSUS                                                  NUMBER: 19-12380

THE PRUDENTIAL INSURANCE                                SECTION: “R”(5)
COMPANY OF AMERICA, ET AL.


       As a result of ongoing negotiations among the Court and the parties, a settlement

agreement was reached in the above matter.

       The Court thanks counsel and the parties for their efforts in bringing this matter to

an amicable resolution.




                                                        MICHAEL B. NORTH
                                                   UNITED STATES MAGISTRATE JUDGE

CLERK TO NOTIFY:
HONORABLE SARAH S. VANCE



 MJSTAR (00:50)
